       Case 7:20-cv-00154 Document 43 Filed on 03/16/21 in TXSD Page 1 of 6
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 16, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §          CIVIL ACTION NO. 7:20-cv-00154
                                      §
4.620 ACRES OF LAND, more or less, in §          Lead Case
HIDALGO COUNTY, TEXAS; and            §
FULLER FARMS,                         §
                                      §
      Defendants.                     §
UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §          CIVIL ACTION NO. 7:20-cv-00170
                                      §
8.570 ACRES OF LAND, more or less, in §          Member Case
HIDALGO COUNTY, TEXAS; and            §
FULLER FARMS,                         §
                                      §
      Defendants.                     §

                                 OPINION AND ORDER

         The Court now considers “Defendant’s Emergency Motion to Compel Plaintiff to

Adequately Respond to Discovery,”1 Plaintiff United States’ response,2 and Defendant’s reply.3

After considering the motion, record, and relevant authorities, the Court DENIES Defendant’s

motion.




1
  Dkt. No. 39.
2
  Dkt. No. 41.
3
  Dkt. No. 42.


1/6
       Case 7:20-cv-00154 Document 43 Filed on 03/16/21 in TXSD Page 2 of 6




    I. BACKGROUND AND PROCEDURAL HISTORY

         This eminent domain case commenced on June 11, 2020.4 In the Court’s December 2020

order to consolidate this case with its member case, the Court also issued a scheduling order

setting the deadline, inter alia, for “all parties to designate rebuttal expert witnesses and provide

expert reports” on March 22, 2021.5 Pursuant to the Court’s scheduling order,

         Defendant [Fuller Farms] asserts that it served interrogatories on Plaintiff on
         January 6, 2021, Plaintiff responded with only objections on February 19th, and
         the parties attempted to resolve the dispute on February 24th but were
         unsuccessful. Five days later, Defendant filed the instant motion to compel
         Plaintiff to respond to discovery . . . .6

The Court ordered Plaintiff United States’ response to be filed by March 11, 2021.7 Plaintiff’s

response was timely filed.8 The instant motion is now submitted for consideration.9 The Court

turns to its analysis.

    II. DISCUSSION

         a. Legal Standard

         “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party's claim or defense and proportional to the needs of the case.”10 Relevancy, in this context,

is an undemanding standard and includes even “background information” that would be

inadmissible at trial.11 “A party may move to compel production of materials that are within the

scope of discovery and have been requested but not received.”12 Before moving to compel

discovery, parties must attempt to resolve the issue and the movant must file a certification


4
  Dkt. No. 1.
5
  Dkt. No. 29 at 3.
6
  Dkt. No. 40 at 1–2 (citing Dkt. No. 39 at 2, ¶¶ 3–4).
7
  Dkt. No. 40 at 2.
8
  Dkt. No. 41.
9
  Dkt. No. 40 at 2, n.5.
10
   FED. R. CIV. P. 26(b)(1).
11
   Burns v. Thiokol Chem. Corp., 483 F.2d 300, 304 n.8 (5th Cir. 1973).
12
   Crosswhite v. Lexington Ins. Co., 321 F. App'x 365, 368 (5th Cir. 2009); see FED. R. CIV. P. 37(a)(3)(B).


2/6
       Case 7:20-cv-00154 Document 43 Filed on 03/16/21 in TXSD Page 3 of 6




regarding the attempt.13 Although some district courts have applied a burden shifting framework

wherein the movant must first show that the information sought is relevant and the nonmovant

must then show why discovery should not be permitted,14 this Court is bound by Fifth Circuit

precedent holding that the party resisting discovery must show in the first instance a valid

objection to escape the presumptive discovery requirement.15 “In order to raise a successful

objection, the party resisting discovery must show specifically how each discovery request is not

relevant or how each question is overly broad, burdensome, or oppressive.”16 A valid objection

must be backed by evidence and cannot be shown by boilerplate complaints of undue burden or

that a discovery request was overly broad.17

         “[A]n evasive or incomplete disclosure, answer, or response must be treated as a failure

to disclose, answer, or respond.”18 “The candor required is a candid statement of the information


13
   See FED. R. CIV. P. 37(a)(1) (“The motion must include a certification that the movant has in good faith conferred
or attempted to confer with the person or party failing to make disclosure or discovery in an effort to obtain it
without court action.”).
14
   See Marin v. Gilberg, No. V-07-62, 2009 U.S. Dist. LEXIS 13268, at *4 (S.D. Tex. Feb. 19, 2009) (Rainey, J.);
Spiegelberg Mfg. v. Hancock, No. 3-07-CV-1314-G, 2007 U.S. Dist. LEXIS 88987, at *4–5 (N.D. Tex. Dec. 3,
2007) (collecting cases).
15
   Merrill v. Waffle House, Inc., 227 F.R.D. 475, 477 (N.D. Tex. 2005) (citing McLeod, Alexander, Powel & Apffel,
P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990)) (explaining why the burden-shifting framework is not
controlling law); Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 729 n.9 (5th
Cir. 2018) (citing Quarles, 894 F.2d at 1485 for the proposition that a party must have a valid objection to escape
the production requirement); Carr v. State Farm Mut. Auto. Ins., 312 F.R.D. 459, 469 (N.D. Tex. 2015) (“[T]he
amendments to Rule 26(b) and Rule 26(c)(1) do not alter the basic allocation of the burden on the party resisting
discovery to—in order to . . . successfully resist a motion to compel—specifically object and show that the requested
discovery does not fall within Rule 26(b)(1)'s scope of proper discovery (as now amended) or that a discovery
request would impose an undue burden or expense or is otherwise objectionable.”).
16
   Gomez v. Nationwide Prop. & Cas. Ins. Co., No. 5:15-CV-67, 2016 U.S. Dist. LEXIS 198256, at *6 (S.D. Tex.
Feb. 26, 2016) (Quiroga, J.) (citing Quarles, 894 F.2d at 1485); cf. O'Bryant v. Walgreen Co., 802 F. App'x 826, 833
(5th Cir. 2020) (per curiam) (citing Quarles, 894 F.2d at 1485).
17
   Heller v. City of Dallas, 303 F.R.D. 466, 490 (N.D. Tex. 2014); see Bankdirect Capital Fin., LLC v. Capital
Premium Fin., Inc., No. 15 C 10340, 2017 U.S. Dist. LEXIS 146907, at *4–5 (N.D. Ill. Sep. 12, 2017) (collecting
cases); Kleppinger v. Tex. Dep’t of Transp., No. 5:10-cv-124, 2013 U.S. Dist. LEXIS 197897, at *5 (S.D. Tex. Jan.
3, 2013) (Hacker, J.) (collecting cases); Merrill v. Waffle House, Inc., 227 F.R.D. 467, 470–71 (N.D. Tex. 2005)
(quoting Scott v. Leavenworth Unified Sch. Dist. No. 453, 190 F.R.D. 583, 585 (D. Kan. 1999)) (“When the
discovery sought appears relevant, the party resisting the discovery has the burden to establish the lack of relevance
by demonstrating that the requested discovery either does not come within the broad scope of relevance as defined
under FED. R. CIV. P. 26(b)(1) or is of such marginal relevance that the potential harm occasioned by discovery
would outweigh the ordinary presumption in favor of broad disclosure.”).
18
   FED. R. CIV. P. 37(a)(4).


3/6
      Case 7:20-cv-00154 Document 43 Filed on 03/16/21 in TXSD Page 4 of 6




sought or of the fact that objection is made to furnishing the information. A partial answer by a

party reserving an undisclosed objection to answering fully is not candid. It is evasive.”19 “The

scope of discovery to be conducted in each case rests within the sound discretion of the district

court.”20 The Court generally must award attorneys’ fees and expenses incurred by a successful

motion to compel21 “unless the failure was substantially justified or is harmless.”22 “Substantial

justification does not mean justified to a high degree but rather justified to a degree that could

satisfy a reasonable person. The burden is on the losing party to establish that the party's position

was substantially justified.”23

        b. Analysis

        The United States’ taking in this case encompasses a more or less rectangular tract of

land owned by Defendant.24 Cutting through the middle of the rectangle is a “bollard wall” that

the parties agree was built upon a flood control easement running through the tract. 25 The United

States contends Defendant “owned an encumbered fee simple estate” on the date of taking.26

Defendant acknowledges that the bollard wall was constructed about 10 years ago and existed

before this case commenced.27 Defendant seeks to compel the United States to disclose “cost

information for the bollard fence/wall area on its property that was taken . . . because it is

relevant to the appraised value of the bollard fence/wall which Defendant contends it is entitled



19
   Dollar v. Long Mfg., N.C., Inc., 561 F.2d 613, 616–17 (5th Cir. 1977).
20
   Newby v. Enron Corp., 394 F.3d 296, 305 (5th Cir. 2004).
21
   FED. R. CIV. P. 65(a)(5)(A).
22
   Olivarez v. GEO Grp., Inc., 844 F.3d 200, 203 (5th Cir. 2016).
23
   Cardenas v. Grozdic, No. 12 C 292, 2013 U.S. Dist. LEXIS 114142, at *4 (N.D. Ill. Aug. 13, 2013) (cleaned up),
cited in LEE H. ROSENTHAL, DAVID F. LEVI & JOHN K. RABIEJ, FEDERAL CIVIL PROCEDURE MANUAL § 12.19.5, at
624 n.640 (2015).
24
   Dkt. No. 1-1 at 10. Although the Court acknowledges that more takings are contemplated in this case, the Court
considers the other takings substantively identical for purposes of the present motion. The other takings do not
inhibit the Court’s analysis.
25
   Dkt. No. 39 at 3, ¶ 10; Dkt. No. 41 at 4–5, ¶¶ 6–7; see Dkt. Nos. 41-8, 41-9 (easement conveyances).
26
   Dkt. No. 41 at 13, ¶ 23.
27
   Dkt. No. 39 at 3, ¶ 8.


4/6
       Case 7:20-cv-00154 Document 43 Filed on 03/16/21 in TXSD Page 5 of 6




to receive compensation for as part of this case.”28 Plaintiff first responds that the bollard wall

was constructed entirely on the levee easement, which is under the United States’ sole control, so

the bollard wall’s cost is irrelevant to determining the value of Defendant’s land. 29 Defendant

replies that the evidence is relevant to the appraisal value of the subject property.30

         The Court agrees with the United States. The standard in an eminent domain case “is that

the dispossessed owner ‘is entitled to be put in as good a position pecuniarily as if his property

had not been taken. He must be made whole but is not entitled to more.’”31 This means that the

value of the taking is “the difference in the value of the entire parent tract before the taking and

the value of the portion remaining after the taking.”32 Therefore, the Court does not assess the

value of a taking “as an unencumbered whole when it is not held as an unencumbered whole. . . .

[T]he question is what has the owner lost, not what has the taker gained.”33 In short, Defendant is

not entitled to any compensation for the value of the easement or bollard wall to the United

States, but rather is entitled only to compensation for the property taken which was already

encumbered by the easement and bollard wall. Although Defendant is certainly entitled to

discovery regarding the extent to which the easement itself devalues the servient estate,34 the

interrogatories and requests for production that Defendant seeks to compel Plaintiff’s response to

all involve the cost or value of the “fence” on the subject property. 35 This information is not

immediately relevant.



28
   Id. at 4, ¶ 14; see Dkt. No. 41 at 9 (listing the interrogatories and requests for production).
29
   Dkt. No. 41 at 14–15, ¶¶ 25–26.
30
   Dkt. No. 42 at 2, ¶ 2.
31
   United States v. 320.0 Acres of Land, more or less in Monroe Cnty., 605 F.2d 762, 780 (5th Cir. 1979) (quoting
Olson v. United States, 292 U.S. 246, 255 (1934)).
32
   United States v. 8.41 Acres of Land, more or less, in Orange Cnty., 680 F.2d 388, 392 n.5 (5th Cir. 1982).
33
   Augusta Power Co. v. United States, 278 F.2d 1, 4–5 (5th Cir. 1960); see id. at 5 (holding a landowner “is limited
to the value of the legal rights which it possesses”).
34
   United States v. 79.20 Acres of Land, more or less, in Stoddard Cnty., 710 F.2d 1352, 1355 (8th Cir. 1983).
35
   Dkt. No. 41 at 9.


5/6
       Case 7:20-cv-00154 Document 43 Filed on 03/16/21 in TXSD Page 6 of 6




         However, Defendant appears to believe that, because the United States constructed the

bollard wall for the real purpose of preventing illegal immigration rather than for flood control as

permitted by the easement, the United States’ ownership of the bollard wall is questionable, and

if Defendant actually owned the bollard wall at the time of taking, the value of the bollard wall

improvement must be part of Defendant’s compensation.36 However, both parties agree that the

ownership of the bollard wall “need not be resolved at this time because it has no bearing on the

relevance of the discovery Defendant seeks to compel here.”37 The Court agrees that it need not

determine the ownership of the bollard wall at this time. Defendant may pursue discovery or seek

to compel the disclosure of relevant ownership information at a later date.

     III. CONCLUSION AND HOLDING

         For the foregoing reasons, the Court finds that the United States has carried its burden to
demonstrate that Defendant’s discovery requests seeking information about the cost or value of
the fence on the subject properties is not relevant.38 The Court accordingly DENIES Defendant’s
emergency motion to compel.39 Defendant is not entitled to costs or attorneys’ fees.40
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 16th day of March 2021.


                                                           ___________________________________
                                                                        Micaela Alvarez
                                                                   United States District Judge




36
   See Dkt. No. 39 at 3–4, ¶¶ 10–11; Dkt. No. 42 at 1–2, ¶ 1.
37
   Dkt. No. 42 at 2, ¶ 1 (citing Dkt. No. 41 at 2 n.2).
38
   See supra notes 15–16.
39
   Dkt. No. 39.
40
   See supra note 21.


6/6
